Citation Nr: 9920540	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in an amount calculated as 
$8,879.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
October 1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An overpayment of improved pension benefits was created 
when the veteran continued to receive benefits after his 
family income increased.

2.  The veteran provided timely notice to the RO of the 
change in his family income.  

3.  The overpayment was due solely to administrative error.


CONCLUSION OF LAW

The proper effective date for termination of improved pension 
benefits to the veteran was August 31, 1994, the date of last 
payment and there is no overpayment in this case.  
38 U.S.C.A. § 5112(b)(10) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim seeking waiver of recovery of improved pension 
overpayment is well grounded.  It is plausible.  The Board 
also finds that all pertinent evidence needed has been 
obtained and, hence, there is no further duty to assist the 
veteran.  

The Committee determined that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran, 
but found that recovery of the overpayment would not be 
against equity and good conscience because the veteran was at 
fault in creating the overpayment and recovery would not 
cause him undue financial hardship.

The veteran's initial application for compensation or pension 
benefits was received by the VA in August 1993.  On that 
application the veteran reported that his family had had 
their own business which was lost in a flood.  For the period 
from January to August 1993 he reported that his income was 
$179.52 and that his wife had earned $4,000.00 in earnings.  
From August to the end of the year he expected income of 
$89.76 and his wife expected no income.  During 1994 the 
veteran expected $269.24 income and his wife expected no 
income.

In a rating action dated November 1, 1993 the RO found the 
veteran entitled to pension benefits.  In a letter dated 
December 7, 1993 the RO informed the veteran that he was 
entitled to pension benefits in the monthly amount of $917.00 
effective September 1, 1993 and $941.00 effective December 1, 
1993.  He was advised that that amount of pension was based 
on his reported annual income of $269.00.  In that letter he 
was also advised that the rate of his pension was based on 
"family" income which included the veteran's income and 
that of any of his dependents.  He was told to notify the VA 
immediately (emphasis added) if income was received from any 
source other than that shown above.  He was also advised that 
he must report any change in the income shown above.  He was 
told that his failure to promptly (emphasis added) tell VA 
about income changes might create an overpayment which would 
have to be repaid.

In a letter dated December 17, 1993 and stamped received by 
the VA December 27, 1993 the veteran's wife reported that she 
and the veteran did not understand the term "countable 
income."  She stated that the veteran received $300.00 per 
month from an insurance policy and that she had a temporary 
job as a clerk at $5.50 per hour which had started in 
September 1993.  She stated that she could make $6,000.00 and 
the job would end.  She stated that they had received a check 
for $2,751.00 which they desperately needed, but they were 
afraid to cash the check until they were certain they were 
entitled to it.  She stated that they would not cash the 
check until they heard from the VA and she provided a 
telephone number and requested an answer as soon as possible.

In a July 1994 letter the RO apologized for the long delay in 
responding to the December letter and requested additional 
information concerning the veteran's income.  After receiving 
additional information, in an award action in August 1994, 
the RO reduced the veteran's improved pension award to 
$639.00 per month effective September 1, 1993; $267.00 per 
month effective October 1, 1993; $292.00 per month effective 
December 1, 1993 and $0.00 per month effective April 1, 1994.  
That award was based on the veteran's receipt of disability 
payments of $300.00 per month, his wife's earnings from 
employment of $ 4,464.00 per year beginning in September 
1993, and his wife's inheritance which she received beginning 
in March 1994.  As a result of that reduction in the 
veteran's pension entitlement an overpayment in the amount of 
$8,879.00 was charged.

On a Financial Status Report dated in October 1994 the 
veteran stated that he had income of $322.44 per month and 
expenses totaling $1,647.00.  He also reported that his wife 
had received payments of $46,500.00 as part of her 
inheritance and that another $46,500.00 was due to be paid in 
February 1995.  He also noted that they had owned a business 
which was destroyed by flood and that he expected an 
undetermined amount from the Federal Emergency Management 
Administration (FEMA) for a buyout of that business.

On an eligibility verification report dated in May 1995 the 
veteran reported that he received $874.00 per month and his 
wife received $218.00 per month from Social Security and that 
he received an additional $22.44 per month from other 
retirement.  He also reported that his wife had more than 
$39,000.00 in cash or bank accounts and that the amount of 
their expected FEMA payment was still undetermined.

On a Financial Status Report dated in November 1998 the 
veteran stated that he had income of $1,137.94 per month and 
expenses totaling $1,996.20.  He reported only $58,227.00 in 
assets including $40,000.00 for their home and $8,500.00 for 
three automobiles.  

The veteran and his wife testified at a hearing before a 
member of the Board at the RO in October 1998.  The veteran 
reported that he received approximately $895.00 per month 
from Social Security and $22.44 from a pension.  He indicated 
that there was a savings account and bonds for his daughter's 
education and he was not sure of the amount.  The veteran's 
wife testified that she worked as a baby sitter for $100.00 
per week.  The veteran stated that their home was 30 years 
old and needed a lot of repairs.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must review all issues that are reasonably raised by a 
liberal reading of the veteran's substantive appeal.  Myers 
v. Derwinski, 1 Vet.App. 127 (1991).  In this case, there is 
an underlying issue of whether the overpayment for which 
waiver has been requested was properly created which was not 
addressed by the RO.  If an award is based solely on 
administrative error, reduction of that award is to be made 
effective as of the date of last payment.  38 U.S.C.A. 
§ 5112(b)(10) (West 1991 & Supp. 1998).  While a recipient of 
VA benefits clearly has some responsibility to be aware of 
the amount of benefits to which he or she is entitled and to 
refrain from accepting benefits which he or she knows exceeds 
that amount, it is the decision of the Board that the 
appellant in this case did all that he could reasonably have 
been expected to do to notify the RO of his change in income 
which ultimately resulted in the overpayment.  In this case, 
the Committee found that the veteran was at fault in creating 
the overpayment due to failure to "promptly notify VA of his 
change in family income."  However, the Board notes that the 
veteran gave information which was apparently accurate at the 
time on his initial application for improved pension 
benefits.  The RO awarded improved pension benefits in 
November 1993 and notified the veteran of that award in a 
letter dated December 7, 1993.  A reply from the veteran's 
wife was dated December 17, 1993 and was stamped received by 
the VA December 27, 1993.  In that reply, the veteran's wife 
outlined how their circumstances had changed since the 
initial application.  She even provided a telephone number 
and stated an intention not to cash the check issued by the 
VA until she heard from the RO concerning their entitlement 
to that amount of benefits.  The Board finds that notice 
timely and all that could have been expected to fulfill the 
veteran's obligation to promptly report a change in his 
income in accordance with the instructions in the award 
letter.  The RO then waited until July 1, 1994 to request 
additional information from the veteran.  Accordingly, the 
Board concludes that the overpayment in this case resulted 
solely from administrative error and that the correct date 
for termination of payment of improved pension benefits to 
the veteran was the date of last payment.

Since the Board has found that no overpayment was properly 
created in this case, the issue of entitlement to waiver of 
an overpayment is moot.


ORDER

An overpayment of improved pension benefits was not properly 
created.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

